Case 2:20-cv-02012-RDP Document 76-2 Filed 04/19/21 Page 1 of 5            FILED
                                                                  2021 Apr-19 PM 06:11
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




       Exhibit B
       Case
        Case2:20-cv-02012-RDP
             4:21-cv-00204-ACA Document
                                Document76-2
                                         14 Filed
                                             Filed02/26/21
                                                   04/19/21 Page
                                                             Page12ofof45                 FILED
                                                                                 2021 Feb-26 AM 09:02
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION


J. THOMAS PILCHER, IV, as                    ]
personal representative of the estate        ]
of JAMIE LAWRENCE PRIM                       ]
                                             ]
      Plaintiffs,                            ]
                                             ]      Case No.: 4:21-cv-00204-ACA
v.                                           ]
                                             ]
JEFFERSON DUNN, et al.,                      ]
                                             ]
      Defendants.                            ]


                                     ORDER

      This case arises out of the death of Jamie Lawrence Prim while he was an

inmate in the care of the Alabama Department of Corrections. (Doc. 1). Plaintiff

J. Thomas Pilcher, IV, as a representative of Mr. Prim’s estate, brought this action

against several named and fictitious defendants. Mr. Pilcher alleges violations of

Mr. Prim’s constitutional rights and alleges that the defendants in this case are

responsible for Mr. Prim’s death under Alabama state law. (Id.).

      This case is before the court on a sua sponte review of the complaint. For the

reasons below, the court STRIKES the complaint and ORDERS Plaintiff to replead

it in conformity with the Federal Rules of Civil Procedure and the pleading standards

of the Eleventh Circuit.
       Case
        Case2:20-cv-02012-RDP
             4:21-cv-00204-ACA Document
                                Document76-2
                                         14 Filed
                                             Filed02/26/21
                                                   04/19/21 Page
                                                             Page23ofof45




      Rule 8(a)(2) requires a complaint to include “a short and plain statement of

the claim showing that the pleader is entitled to relief.” And Rule 10(b) requires a

party to “state its claims or defenses in numbered paragraphs, each limited as far as

practicable to a single set of circumstances. . . . If doing so would promote clarity,

each claim founded on a separate transaction or occurrence . . . must be stated in a

separate count or defense.” The Eleventh Circuit has explained that pleadings “that

violate either Rule 8(a)(2) or Rule 10(b), or both, are often disparagingly referred to

as ‘shotgun pleadings.’” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d

1313, 1320 (11th Cir. 2015).

      Shotgun pleadings fall into “four rough types of categories.” Weiland, 792

F.3d at 1323. The first “is a complaint containing multiple counts where each count

adopts the allegations of all preceding counts, causing each successive count to carry

all that came before and the last count to be a combination of the entire complaint.”

Id. The second is a complaint “replete with conclusory, vague, and immaterial facts

not obviously connected to any particular cause of action.” Id. The third is one that

does “not separate[e] into a different count each cause of action or claim for relief.”

Id. And the fourth is a complaint that “assert[s] multiple claims against multiple

defendants without specifying which of the defendants are responsible for which

acts or omissions, or which of the defendants the claim is brought against.” Id.
       Case
        Case2:20-cv-02012-RDP
             4:21-cv-00204-ACA Document
                                Document76-2
                                         14 Filed
                                             Filed02/26/21
                                                   04/19/21 Page
                                                             Page34ofof45




      The Eleventh Circuit has “filled many pages of the Federal Reporter

condemning shotgun pleadings and explaining their vices.” Jackson v. Bank of Am.,

N.A., 898 F.3d 1348, 1356 (11th Cir. 2018). “Shotgun pleadings ‘are flatly forbidden

by the spirit, if not the letter, of [Rule 8(a)(2) and 10(b)].’” Barmapov v. Amuial,

986 F.3d 1321 (11th Cir. 2021). Shotgun pleadings “exact an intolerable toll on the

trial court’s docket, lead to unnecessary . . . discovery, and impose unwarranted

expense” on both the parties and the court. Cramer v. State of Fla., 117 F.3d 1258,

1263 (11th Cir. 1997).

      The complaint here is a shotgun pleading of the first and fourth type. Each

count incorporates by reference every preceding paragraph. (Doc. 1 at ¶¶ 205, 213,

222, 232, 243, 248, 252, 258, 264). This makes it “exceedingly difficult, if not

impossible, to know which allegations to pertain to [which] count.” Keith v. DeKalb

Cnty., Ga., 749 F.3d 1034, 1045 n.39 (11th Cir. 2014).

      Further, several counts assert multiple claims against all defendants “without

specifying which of the defendants are responsible for which acts or omissions”

giving rise to that particular claim. (Doc. 1 at 61–73). This makes it impossible for

the defendants to determine which of the factual allegations are applicable to him or

her and whether his or her individual conduct forms the basis of the claim.

      Accordingly, the court STRIKES the complaint. On or before March 12,

2021, Mr. Pilcher SHALL replead his complaint in conformity with Rules 8(a)(2)
       Case
        Case2:20-cv-02012-RDP
             4:21-cv-00204-ACA Document
                                Document76-2
                                         14 Filed
                                             Filed02/26/21
                                                   04/19/21 Page
                                                             Page45ofof45




and 10(b) and the Eleventh Circuit’s instructions about pleading a complaint. See,

e.g., Weiland, 792 F.3d at 1320.

      The amended complaint should contain a separate count for each claim

against one defendant, and the factual basis for that claim only. For instance,

each count must allege facts showing how one specific defendant’s acts or

omissions give rise to the claim, and where applicable to certain § 1983 claims,

facts showing how that specific defendant had requisite knowledge of underlying

information sufficient to state a claim.

      The court also instructs Mr. Pilcher to consider whether his use of fictitious

party pleading conforms with the use of such pleading in this Circuit. See Dean

v. Barber, 951 F.2d 1210, 1215–16 & n.6 (11th Cir. 1992) (fictitious party pleading

generally is not allowed, except where the plaintiff “adequately describe[s] the

person to be sued so that the person c[an] be identified for service”).

      Defendants SHALL respond to Mr. Pilcher’s amended complaint within

the time prescribed by Federal Rule of Civil Procedure 15(a)(3).

      DONE and ORDERED this February 25, 2021.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE
